******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 STATE OF CONNECTICUT v. TERRY P. HERRING
                (SC 19383)
    Rogers, C. J., and Palmer, Zarella, Eveleigh and McDonald, Js.
    Argued December 7, 2015—officially released October 25, 2016

  Mary A. Beattie, assigned counsel, for the appel-
lant (defendant).
   Laurie N. Feldman, special deputy assistant state’s
attorney, with whom, on the brief, were Scott J. Mur-
phy, state’s attorney, and Christian Watson, assistant
state’s attorney, for the appellee (state).
   Timothy H. Everett, Todd D. Fernow and Elisa L.
Villa, and Thadius Bochain, Robert Fontaine and Ben-
jamin Haldeman, certified legal interns, filed a brief
for the Connecticut Criminal Defense Lawyers Associa-
tion as amicus curiae.
                                  Opinion

   ZARELLA, J. The defendant, Terry P. Herring, appeals
from the judgment of the Appellate Court affirming his
conviction, rendered after a jury trial, of conspiracy
to distribute one kilogram or more of a cannabis-type
substance in violation of General Statutes §§ 21a-278
(b) and 53a-48, and possession of one kilogram or more
of a cannabis-type substance with intent to sell as an
accessory in violation of § 21a-278 (b) and General Stat-
utes § 53a-8. State v. Herring, 151 Conn. App. 154, 155,
173, 94 A.3d 688 (2014). The Appellate Court concluded,
inter alia, that, under the waiver rule announced in State
v. Kitchens, 299 Conn. 447, 482–83, 10 A.3d 942 (2011),
the defendant failed to preserve his claim that the trial
court had incorrectly instructed the jury on the state
of mind required to find him guilty of both offenses.1
See State v. Herring, supra, 170–71. On appeal to this
court, the defendant does not challenge the Appellate
Court’s conclusion that he waived his jury instruction
claim under Kitchens. Instead, he requests that the
waiver rule in Kitchens be overturned and that his claim
be reviewed under State v. Golding, 213 Conn. 233,
239–40, 567 A.2d 823 (1989).2 He contends that, if this
court reviews his claim under Golding, he would prevail
because the trial court’s instruction resulted in harmful
error. In the alternative, the defendant seeks review
under the plain error doctrine. Our resolution of the
defendant’s request to overturn the waiver rule is con-
trolled by our decision in State v. Bellamy, 323 Conn.
400, 403,       A.3d      (2016), in which we considered
the rule’s continued viability and concluded that it
should not be overturned. Accordingly, we reject the
defendant’s request to overturn the waiver rule in Kitch-
ens and to review his jury instruction claim under Gold-
ing. We also decline to review his claim under the plain
error doctrine because such review is beyond the scope
of the certified question.3
      The judgment of the Appellate Court is affirmed.
      In this opinion the other justices concurred.
  1
      The defendant claimed on appeal to the Appellate Court, and continues
to claim in his brief to this court, that the trial court’s jury instructions
‘‘lowered the state’s burden of proof on both counts and misled the jury’’
because they included ‘‘objective ‘reasonable person’ language in [their]
definition of knowingly, which, by statute, is defined as ‘awareness,’ a purely
subjective determination.’’
    2
      We note that the parties in State v. Bellamy, 323 Conn. 400,        A.3d
       (2016), asked this court to adopt the arguments made by the parties
and their amicus in the present appeal. See id., 476 n.11.
    3
      We granted the defendant’s petition for certification to appeal, limited
to the following questions: ‘‘Should this court overrule [Kitchens], thereby
permitting review of the defendant’s unpreserved claim of instructional
impropriety? If so, is the defendant entitled to prevail on that claim under
[Golding]?’’ State v. Herring, 314 Conn. 914, 100 A.3d 849 (2014).
    We also note that the issue of whether waiver under Kitchens precludes
plain error review is presently before this court in another pending appeal.
See State v. McClain, 319 Conn. 902, 122 A.3d 637 (2015) (granting certifica-
tion to review issue of whether ‘‘the Appellate Court properly determine[d]
that an implied waiver of a claim of instructional error that satisfies [Kitch-
ens] . . . also forecloses plain error review’’ [citation omitted]).